 Case: 1:17-cv-01659 Document #: 125 Filed: 06/26/19 Page 1 of 1 PageID #:681

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Bob A. Brinson
                              Plaintiff,
v.                                                    Case No.: 1:17−cv−01659
                                                      Honorable John Z. Lee
John Trost, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 26, 2019:


        MINUTE entry before the Honorable John Z. Lee:Defendants' motion to extend
the summary judgment briefing schedule due to unforeseen circumstances outside of their
control is granted [123]. The Court resets the briefing schedule as follows: Defendants'
motion for summary judgment is due 7/3/19; Plaintiff's reply is due 8/6/19; Defendants'
reply is due 8/27/19. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
